Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 05 April 2021 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (2019/0229149).

Re Claim 1.  Yoo discloses in Figs. 1 and 4 [0009]-[0010] and [0043], a display system on a system substrate comprising:
an array of pixels (120), wherein each pixel comprising a group of subpixels (121, 123, 125) arranged in a matrix; the group of sub-pixels comprising at least one defective sub-pixel (333); and
a defect mapping block (331) to map data from the at least one defective sub-pixel to at least one surrounding spare sub-pixel (335).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, and further in view of Levoy et al. (2017/0180659).

Re Claim 2. Yoo fails to disclose, wherein a brightness value of the defective subpixel is shared between surrounding spare sub-pixels based on predefined values.
However, Levoy discloses:
wherein a brightness value of pixels representing a signal from defective pixels may be replaced by an average value of surrounding and/or adjacent pixels [0097].

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 3. Yoo as modified by Levoy discloses, wherein one of a lookup table or a formula is used to extract the brightness share of the surrounding spare sub-pixels [0097].

Re Claim 4. Yoo as modified by Levoy discloses, wherein a brightness value of the defective subpixel is shared to one of the surrounding spare sub-pixel with closest geometric distance from the defected subpixel [0097].

Re Claim 5. Yoo as modified by Levoy discloses, wherein a brightness value of the defective subpixel is shared equally between the surrounding spare sub-pixels [0097].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MARVIN PAYEN/Primary Examiner, Art Unit 2816